       Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA                                 Case No. 6:19-cr-00240-MK
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

BRIAN S. KITTEL

             Defendant.


AIKEN, District Judge:

      After a bench trial, United States Magistrate Judge Mustafa T. Kasubhai

convicted defendant Brian Kittel (“Kittel”) of one count of improper parking in a

federal parking lot in violation of 41 CFR § 102-74.430(f) and one count of failure to

comply with the directions of a federal officer under 41 CFR § 102-74.385 and

sentenced him to a $190 fine. Kittel now appeals his convictions. This Court has

jurisdiction pursuant to 18 U.S.C. § 3402 and, for the reasons below, AFFIRMS.




Page 1 – OPINION AND ORDER
        Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 2 of 23




                          STATEMENT OF THE FACTS

       On December 4, 2018, Kittel drove to his job at the Veteran Affairs office at the

Eugene federal building and parked in a visitor’s parking spot. He entered the

building and asked Protective Service Officer (“PSO”) Honeyman about parking but

left without moving his car. After returning from lunch, Kittel again parked in a

visitor’s parking spot. PSO Honeyman issued Kittel a courtesy violation warning for

the improper parking and delivered it to him in his office. PSO Honeyman asked

Kittel to move his car and Kittel said he would move his car after work. Per Federal

Protective Service (“FPS”) directives, PSO Honeyman contacted FPS Inspector

Turner. Inspector Turner went to Kittel’s office and told Kittel’s assistant that he

needed to speak with Kittel. Kittel’s assitant then entered Kittel’s office and spoke

with him. Inspector Turner waited for Kittel to come out, but when he did not,

Inspector Turner told Kittel’s assistant that he was going to tow the vehicle and went

out to Kittel’s car.

       Soon after Inspector Turner left, Kittel came out to the parking lot and

Inspector Turner asked him for his driver’s license, which Kittel refused to provide.

Inspector Turner informed Kittel that because he was on federal property, he was

required to comply with Inspector Turner’s request for his ID, which Kittel then

provided along with his license number. Inspector Turner asked Kittel about the

parking situation, but Kittel refused to answer any questions, stating that he was

exercising his right not to speak. PSO Hawkins saw the start of the interaction from

inside the federal building and went outside to help Inspector Turner. Inspector




Page 2 – OPINION AND ORDER
        Case 6:19-cr-00240-MK      Document 49    Filed 08/26/21   Page 3 of 23




Turner told Kittel that he was issuing him a parking citation and told him that he

was being detained while Inspector Turner wrote it. Inspector Turner then contacted

Eugene Police Department (“EPD”) officers who came and stood by Kittel’s car while

Inspector Turner ran Kittel’s information and issued a parking citation using an EPD

computer.

      Kittel repeatedly asked EPD officers and PSO Hawkins if he was being

detained, to which the officers responded that Inspector Turner was detaining him,

that he was not permitted to leave, and that doing so would be a crime. While

Inspector Turner was still working on the citation, Kittel drove his car out of the

parking spot and into a lot across the street before walking back towards the federal

building. In the parking lot, Inspector Turner finished issuing Kittel a citation for

parking in violation of posted signs. The next day, December 5, 2018, Inspector

Turner returned to Kittel’s office to issue him a second citation for failure to comply

with the lawful directive of a federal officer.

                             PROCEDURAL HISTORY

      The day before trial, Kittel filed a Motion pursuant to Federal Rule of Criminal

Procedure 12, seeking dismissal of the charges based on (1) selective enforcement, (2)

government destruction of evidence, and (3) invalid regulations due to violation of the

non-delegation doctrine. On July 30, 2019, Judge Kasubhai heard oral arguments on

the motion and denied the claims of selective enforcement and violation of the non-

delegation doctrine, but withheld ruling on the destruction of evidence claim until

after trial. Following trial, Judge Kasubhai denied Kittel’s destruction of evidence




Page 3 – OPINION AND ORDER
        Case 6:19-cr-00240-MK     Document 49      Filed 08/26/21   Page 4 of 23




claim and convicted Kittel on both counts. Kittel was sentenced to a combined

criminal fine of $190. On August 7, 2019 Kittel filed a timely notice of appeal. Briefing

was completed on November 16, 2020 and this Court held oral argument on February

18, 2021.

                               LEGAL STANDARDS

      Under Federal Rule of Criminal Procedure 58(g)(2)(B), a “defendant may

appeal a magistrate judge’s judgment of conviction or sentence to a district judge

within 14 days of its entry.” On an appeal from a Magistrate Judge’s Order or

Judgment, “[t]he defendant is not entitled to a trial de novo by a district judge. The

scope of the appeal is the same as in an appeal to the court of appeals from a judgment

entered by a district judge.” Fed. R. Crim. P. 58(g)(2)(D); see United States v. Stanton,

501 F.3d 1093, 1099 (9th Cir. 2007). Thus, this Court reviews the magistrate judge’s

underlying factual findings for clear error and a magistrate judge’s legal conclusions

de novo. United States v. McDermott, 589 F. App’x 394, 395 (9th Cir. 2015) (citing

Quinn v. Robinson, 783 F.2d 776, 791 (9th Cir. 1986); Fed. R. Crim. P. 58(g)(2)(D)).

      When challenged on insufficient evidence grounds, convictions are upheld

when “viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Stanton, 501 F.3d at 1099. Questions surrounding lawful

detentions are mixed questions of law and fact and, thus, reviewed de novo. United

States v. Thomas, 863 F.2d 622, 625 (9th Cir. 1988). When evaluating the lawfulness




Page 4 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 5 of 23




of a stop, the inquiry focuses on reviewing the totality of the circumstances

surrounding the stop. Id.

                                    DISCUSSION

      On appeal, Kittel challenges his convictions on five grounds: (1) that the

citations were the product of unconstitutional selective enforcement; (2) that the

regulations under which he was charged were invalid; (3) that the parking signs were

insufficient evidence to show that Kittel was prohibited from parking in the spot; (4)

that his conviction was a violation of his Fifth Amendment due process right to fair

notice; and (5) that the Government failed to meet its evidentiary burden to prove

that Kittel failed to comply with a lawful directive.

I.     Selective Enforcement

      Kittel first argues that Inspector Turner’s citations were the product of

selective enforcement. The guarantee of equal protection prohibits selective

enforcement based on an impermissible classification. United States v. Steele, 461

F.3d 1148, 1152 (9th Cir. 1975) (“The Due Process Clause of the Fifth Amendment

furnishes a federal defendant with the same guarantee against discriminatory

federal prosecution”). For “an agent of the State to pursue a course of action whose

objective is to penalize a person’s reliance on his legal rights is ‘patently

unconstitutional.’” Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978).

      To prove selective enforcement, Kittel must show (1) discriminatory effect,

“that similarly situated individuals were not prosecuted,” and (2) discriminatory

motive, that the officers “decided to enforce the law against him on the basis of an




Page 5 – OPINION AND ORDER
        Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 6 of 23




impermissible ground such as race, religion or exercise of constitutional rights.” Lacey

v. Maricopa Cnty., 693 F.3d 896, 920, 922 (9th Cir. 2012) (quoting United States v.

Armstrong, 517 U.S. 456,466 (1996). The standard for proving discriminatory effect

is “demanding,” however a litigant asserting selective enforcement “need only allege

some facts, either anecdotal or statistical, demonstrating that similarly situated

defendant could have been prosecuted, but were not.” See id. at 920.

      As mentioned, Kittel raised this challenge in his pre-trial motion to dismiss. In

his motion, Kittel argued discriminatory effect based on allegations that officers at

the federal building had a policy of giving two warnings before issuing a citation,

which Inspector Turner did not adhere to. Kittel argued discriminatory motive based

on allegations that Inspector Turner decided to issue the citation because Kittel

exercised his Fifth Amendment right to silence by refusing to speak with him in the

parking lot. With the motion, Kittel offered Inspector Turner’s statement of probable

cause, in which he acknowledges a PSO protocol to give first time offenders a warning

and that after two warnings a PSO must contact an FPS officer. In his statement,

Inspector Turner also stated that he initially intended to give Kittel a warning, but

later decided to issue a citation because of Kittel’s behavior. Kittel also offered a copy

of the FPS parking log, which noted when citations and warnings were issued. At the

hearing, Kittel further introduced narrative statements from Inspector Turner and

PSOs Honeyman and Hawkins about the parking incident on December 4th. Judge

Kasubhai denied this aspect of the motion before trial.




Page 6 – OPINION AND ORDER
           Case 6:19-cr-00240-MK        Document 49       Filed 08/26/21     Page 7 of 23




       Now, on appeal, Kittel argues that the evidence offered at trial shows selective

enforcement. See Appellant’s Br. at 16 (citing PSO Honeyman’s testimony that a

policy existed of giving two warnings before contacting an FPS officer); id. at 17

(citing Inspector Turner’s testimony that the intent of a warning is to have the

individual move their vehicle, and that Inspector Turner did not give Kittel adequate

time to do so); id. at 18-19 (citing Inspector Turner’s testimony that he did not

routinely give citations and that he initially intended on only issuing Kittel a warning

when he went to speak to Kittel in his office). These factual arguments may not be

preserved for appeal because Kittel does not appear to have renewed his selective

enforcement challenge after it Judge Kasubhai’s pre-trial ruling.1 But even

considering the evidence from trial, Kittel has failed to show selective enforcement.

       Kittel argues discriminatory effect alleging that Inspector Turner breached the

GSA’s policy of giving at least two warnings before writing a citation. Kittel relies on

testimony from PSO Honeyman that there was an informal policy that parking

violators receive two warnings before the PSOs contact an FPS agent to issue a

citation. Records of these warnings are kept in the FPS log that Kittel presented at

trial. The log shows that multiple employees from the VA received as many as three



       1    After the Government’s case-in-chief, defense counsel made a Motion for Judgment of
Acquittal, which Judge Kasubhai denied. Tr. 247-277. Defense counsel renewed the motion after the
close of his evidence and, during a colloquy with Judge Kasubhai on the parking violation, began
discussing the evidence regarding the alleged two-warning policy. Tr. 387-390. Defense counsel
asserted “Mr. Kittel was clearly treated differently for whatever reason.” Tr. 388:18-19. Judge
Kasubhai then asked: “And so is that part of your argument in defense of the original charges or is it
for the purposes of the motion to dismiss only that I’ve already denied? Because I’m not sure I need
to consider the argument about disparate treatment at this point.” Tr. 388:20-25. Defense counsel
clarified that it was “a defense for a parking violation,” specifically, that Turner was not following
“their own policy” of giving two parking violation notices and that she was “not talking about the
motion.” Tr. 389:2-3, 7-18.



Page 7 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49    Filed 08/26/21   Page 8 of 23




warnings for parking in visitor parking without being issued a citation. However,

PSO Honeyman also testified that FPS directs PSOs to call FPS if there is a problem

issuing a warning regardless of the number of previous warnings. Here, viewing the

evidence in the light most favorable to the Government, PSO Honeyman issued a

warning to Kittel, who crumpled up the warning and did not move his car, at which

point PSO Honeyman followed FPS directives and contacted Inspector Turner about

the incident. Kittel relies on the log to show disparate impact, however he erroneously

compares his position to that of the individuals listed in the log. An individual

similarly situated to Kittel is not merely a federal employee who received a warning

for parking in a visitor’s spot, as Kittel argues, but rather one who then failed to

comply with the PSOs order to move their vehicle. Because Kittel does not provide

evidence regarding the treatment of individuals who failed to obey a PSO order, he

has failed to demonstrate that he was treated differently than similarly situated

individuals.

      Furthermore, even under the two-warning guideline, there is no evidence of

disparate treatment. Inspector Kittel testified that after being contacted by PSO

Honeyman, he went to Kittel’s office to give him another warning, but Kittel did not

come out to speak with him. Kittel thus deprived himself of the opportunity to receive

a second warning. Kittel has therefore failed to show disparate treatment. Because

Kittel has not sufficiently demonstrated discriminatory effect, the Court need not

address the question of discriminatory motive.




Page 8 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 9 of 23




II.   Invalid Regulation

      In 40 U.S.C. § 1315(c), Congress authorized the Department of Homeland

Security to establish regulations with criminal penalties relating to the protection of

federal property. Section 1315(c) provides:

      (1) IN GENERAL – The Secretary, in consultation with the
          Administrator of General Services, may prescribe regulations
          necessary for the protection and administration of property owned or
          occupied by the Federal Government and persons on the property.
          The regulations may include reasonable penalties, within the limits
          prescribed in paragraph (2), for violations of the regulations. The
          regulations shall be posted and remain posted in a conspicuous place
          on the property.

      (2) PENALTIES – A person violating a regulation prescribed under this
          subsection shall be fined under title 18, United States Code,
          imprisoned for not more than 30 days, or both.

40 U.S.C. § 1315(c).

      The regulations under which Kittel was charged, 41 C.F.R. §§ 102-74.430(f)

and 102-74.385, were promulgated under this statutory authority. Section 102-74.450

provides the applicable penalties for violations of these regulations:

      A person found guilty of violating any rule or regulation in this subpart
      while on any property under the charge and control of GSA shall be fined
      under title 18 of the United States Code, imprisoned for not more than
      30 days, or both.

41 CFR § 102-74.450.

      In his motion to dismiss, Kittel argued that those regulations were not valid

on two grounds. First, he contended that Congress improperly delegated the

authority to DHS because § 1315(c) lacks specificity and fails to provide a meaningful

constraint on DHS’s exercise of discretion in promulgating rules under the statute.




Page 9 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21    Page 10 of 23




Second, he contended that the penalties in § 102-74.450 are not “reasonable” and,

therefore, exceed the scope of statutory authority delegated by Congress in § 1315(c).

Kittel renews these arguments on appeal.

a. Improper Delegation

      Congress may not delegate its legislative power to another branch of

government. Touby v. United States, 500 U.S. 160, 165 (1991). However, Congress

may seek assistance from other branches when legislating, so long as it provides

guidance with the delegated authority. Id. Congress must “clearly delineate the

general public policy, the public agency which is to apply it, and the boundaries of

this delegated authority.” Mistretta v. United States, 488 U.S. 361, 372–73 (1989).

When Congress seeks to delegate its power to enact criminal rules, even greater

specificity in the delegation may be required. See, e.g., Touby, 500 U.S. at 165–66.

      Kittel argues that the delegation of authority in § 1315(c) violates the

Constitution because “the delegation lacked specificity and failed to provide

meaningful constraint on the Department of Homeland Security’s exercise of

discretion.” Appellant’s Br. at 24. Specifically, Kittel argues that authority to regulate

for the “protection and administration” of federal property without further limitations

is an insufficient restraint on DHS authority and “invites abuse of power.” Id.

       In United States. v. Cassiagnol, the Fourth Circuit found that 40 U.S.C. § 318,

the predecessor to § 1315(c), did not violate the non-delegation doctrine because the

statute (1) limited the General Service Administration’s regulation authority to

property under its control, (2) restricted the GSA to only “mak[ing] needful rules and




Page 10 – OPINION AND ORDER
       Case 6:19-cr-00240-MK       Document 49   Filed 08/26/21   Page 11 of 23




regulations to maintain and protect such property and ensure its use for the

authorized purpose,” and (3) specified the limits of punishments for GSA regulations.

420 F.2d 868, 876 (4th Cir. 1970). The court also noted that this delegation of power

is not unusual, and Congress has delegated similar powers to agencies like the

National Park Service, Forest Service, and Bureau of Land Management, to name a

few. Id.

      Other courts in this district have applied Cassiagnol’s reasoning to § 1315(c)

to find that the statute does not violate the non-delegation doctrine. See e.g., United

States v. Mumford, No. 3:17-CR-0008-JCC, 2017 WL 652449, *4 (D. Or. Feb 16, 2017);

United States v. Cruscial, 2019 WL 1087150, *3 n.3 (D. Or. Mar. 2019). This Court

agrees with this reasoning and concludes that § 1315(c) is not an unconstitutional

delegation of legislative power.

b. Exceeding Scope of Authority

      Kittel also argues that the regulations under which he was charged are

inconsistent with the authority delegated in § 1315(c)(1) which requires that

punishments prescribed by GSA be “reasonable.” Specifically, he argues that the

maximum punishments prescribed under the GSA regulations, fines authorized

under 18 U.S.C. up to $5,000 and 30 days in jail, are not reasonable punishments for

a parking violation. Kittel provides no support for this contention besides dicta from

United States v. Baldwin, 745 F.3d 1027 (10th Cir. 2014), which proposes that a

statute authorizing criminal penalties provide criteria the Executive must employ

when making its finding. Baldwin, 745 F.3d at 1028. Kittel contends that § 1315 fails




Page 11 – OPINION AND ORDER
       Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 12 of 23




to adhere to these principles because Congress offered no limiting principles to guide

GSA discretion in defining what a reasonable punishment is.

       Kittel does not argue that his actual sentence, $190 in fines, was an

unreasonable punishment for his offense, and so his argument is more akin to a facial

challenge to 41 CFR § 102-74.450. A facial challenge is “the most difficult challenge

to mount successfully” and will only succeed if a litigant can establish that “no set of

circumstances exists under which the Act would be valid.” United States v. Salerno,

481 U.S. 739, 745 (1987). Given the range of violations covered by the punishments

in section 102-74.450, which include the use of bombs and weapons on federal

property, there are circumstances in which these statutory maximums are

appropriate to punish and deter criminal activity.       Therefore, the Court cannot

conclude that the maximum penalties of $5,000 in fines or 30 days in jail would be

unreasonable in every application of the regulations. Nor can the Court find that the

maximum punishments would be unreasonable for every possible parking violation

or failure to comply with lawful orders. Thus, the Court concludes that Judge

Kasubhai did not err in denying Kittel’s motion to dismiss on the grounds that the

regulations were invalid.

III.   Parking in Violation of a Posted Sign

       Kittel was convicted of having “unlawfully and knowingly parked a vehicle in

the Eugene Oregon federal parking lot, contrary to the direction of posted signs”

under 41 C.F.R. § 102-74.430(f) (“subsection f”). Doc. 24. Subsection f provides that

all vehicle drivers on or entering federal property:




Page 12 – OPINION AND ORDER
         Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 13 of 23




                Are prohibited from parking on Federal property without a
         permit. Parking without authority, parking in unauthorized locations or
         in locations reserved for other persons, or parking contrary to the
         direction of posted signs is prohibited. Vehicles parked in violation,
         where warning signs are posted, are subject to removal at the owner’s
         risk and expense. Federal agencies may take proof that a motor vehicle
         was parked in violation of these regulations or directives as prima facie
         evidence that the registered owner was responsible for the violation.

41 C.F.R. § 102-74.430(f).

         Kittel raises two arguments against this conviction. First, Kittel argues that

the Government provided insufficient evidence to support his conviction. Specifically,

Kittel argues that there was insufficient evidence that the signs at the federal

parking lot prohibit him, as a federal employee, from parking in visitor parking spot

11. Second, Kittel argues that his convictions violate his Fifth Amendment right to

due process because the parking signs and regulations under which he was charged

did not provide sufficient notice that he was prohibited from parking in visitor spot

11.

a. Parking in Violation of Posted Signage

      At trial, the Government offered pictures of signage in the parking lot. First a sign

was posted at the entrance of the parking lot that stated:

         FEDERAL BUILDING – ALL PARKING BEYOND THIS POINT
         RESERVED – VIOLATORS WILL BE CITED AND TOWED AT
         OWNER’s EXPENSE – TITLE 41 CFR SUBPART 102-74.430 –
         VISITOR PARKING – 2 HOUR LIMIT – SPACES VIS-1 THRU VIS-39

Ex. 005.




Page 13 – OPINION AND ORDER
      Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 14 of 23




                 Ex. 005, picture of sign at entrance of parking lot.

      A sign was also posted on the line between visitor’s spot 12 and 13 which read:

      FEDERAL BLDG/U.S. COURTHOUSE – VISITOR PARKING – 2
      HOUR LIMIT – VIOLATORS WILL BE CITED AND / OR TOWED AT
      OWNER’s EXPENSE

Ex. 002.




                       Ex. 002 picture of sign in parking lot.


Page 14 – OPINION AND ORDER
       Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 15 of 23




      Spot 11, where Kittel was parked when he was cited had the word “VISITORS”

painted across the ground at the farthest point form the curb. Ex. 001.




                                                                    PLAINTIFF'S
                                                                      EXHIBIT

                                                                    6:19-cr-002 ~0-MC

                                                                            KITTEL_0000073




         Ex. 001, picture of parking spot 11 with “VISITORS” written on it.

      Kittel argues that the Government’s evidence fails to show that the posted

signs prohibited his conduct: parking in visitor space 11 as a federal employee. He

contends that, “there is no language on either sign that makes at all clear that

employees may not park in visitor spaces” and that the none of the signs “contain

language indicating that an employee of the federal building who parks in the federal

building parking lot can somehow become a ‘violator.’” Appellant’s Br. at 30.

      Kittel’s argument strains the plain meaning of the signs. The sign at the

entrance of the lot clearly states that all parking spots are reserved. The sign next to

spot 11 indicates that the spots are visitor parking. Furthermore, parking spot 11 is



Page 15 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 16 of 23




itself marked with the word “visitors” in large visible letters. Taken together those

signs clearly communicate that spot 11 was reserved for visitors and that anyone who

was not a visitor, like Kittel, could not park there.

b. Fifth Amendment Due Process Violation

      Kittel also argues that his conviction violates the Fifth Amendment due

process right to fair notice because the regulations and the signage failed to put him

on notice that parking in visitors spot 11 was prohibited. “A conviction or punishment

fails to comply with due process if the statute or regulation under which it is obtained

‘fails to provide a person of ordinary intelligence fair notice of what is prohibited.’”

FCC v. Fox TV Stations, Inc., 567 U.S. 239, 253 (2012) (quoting United States v.

Williams, 553 U.S. 285, 304 (2008)). Clear and conspicuous signage satisfies any

notice requirements for regulations promulgated under 40 U.S.C. § 1315. United

States v. Bichsel, 395 F.3d 1053, 1055 (9th Cir. 2005).

      The signs at the lot entrance and between visitor spaces meets this standard.

The signs are conspicuous because their locations are “reasonably calculated to

impart” notice. Id. at 1056. As explained above, the signs clearly communicate to a

reasonable person that employees are prohibited from parking in visitor’s spots like

spot 11. So the Court concludes that Judge Kasubhai did not err in denying Kittel’s

motion to dismiss on the grounds that Kittel’s conviction violated his Fifth

Amendment due process right to fair notice.




Page 16 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21    Page 17 of 23




IV.   Failure to Comply

      Kittel was also convicted of having “willingly and knowingly failed to comply

with the lawful direction of a federal police officer and other authorized individuals,

to wit; having been advised that he was not free to leave and was being detained for

the purpose of issuing a citation, defendant proceeded to drive from the location” in

violation of 41 C.F.R. § 102-74.385. Doc. 24. Section 102-74.385 states that:


      Persons in and on property must at all times comply with official signs
      of a prohibitory, regulatory or directory nature and with the lawful
      direction of Federal police officers and other authorized individuals.

41 C.F.R. § 102-74.385

      To prove a violation of § 102-74.385, the Government must show “(a) that the

incident occurred on federal property; (b) that the defendant failed to comply with

either (i) an official sign of a prohibitory, regulatory, or directory nature; or (ii) the

lawful direction of federal police officers and other authorized individuals; and (c)

that the defendant acted unlawfully, willfully, and knowingly.” 41 C.F.R. § 102-

74.385. Kittel does not contest that he was on federal property at the time but argues

that there was insufficient evidence to prove that he (1) failed to comply with the

lawful direction of a federal police officer or other authorized individual or (2) acted

unlawfully, willfully and knowingly.

      Kittel challenges his conviction on four grounds: (1) that Inspector Turner did

not issue Kittel a directive, (2) that the Government failed to prove that inspector

Turner’s detainment order was lawful, (3) that PSO Hawkins was not an authorized

individual, and (4) that the Government failed to prove that Kittel knowingly and



Page 17 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 18 of 23




willingly disobeyed a federal directive when he drove out of the parking lot while

Inspector Turner was issuing him a citation.

      At trial, in addition to witness testimony from PSO Hawkins and Inspector

Turner, the Government presented a video of the interaction taken by EPD bodycams

as well as a video recorded on the phone of a bystander, Thomas Zoll (“Zoll”). Inspector

Turner testified that when he began preparing the parking citation, he told Kittel,

“you cannot leave.” Inspector Turner used a EPD vehicle computer nearby to obtain

Kittel’s license information to write the citation while EPD officers and PSO Hawkins

stood at Kittel’s vehicle. EPD bodycam footage shows that Kittel asked the EPD

officers and PSO Hawkins if he was detained, to which PSO Hawkins responded that

Inspector Turner had directed her that Kittel was being detained. Kittel replied,

saying “alright then let’s write the citation and leave.” Ex. 6, 7:27.

      Bodycam footage also shows that Kittel later said that he intended to leave to

which PSO Hawkins said, “I just told you that you are not free to leave and are being

detained so if you decide to leave you are committing a crime.” Ex. 6, 7:30-7:45. Kittel

asked PSO Hawkins if she was a federal officer, to which PSO Hawkins replied,

pointing to Inspector Turner, that she was working for “that federal officer.” Ex. 6,

7:45. Kittel replied that PSO Hawkins was therefore not allowed to give orders, and

that as a result, Kittel could leave. PSO Hawkins again said, “you are not allowed to

leave, you are being detained,” while Inspector Turner wrote a citation. Ex. 6, 8:05-

8:13. Kittel said to PSO Hawkins, “if you are allowed to detain me, or anybody is,

then state so.” Ex. 6, 8:27-8:30. PSO Hawkins again stated that Kittel could not leave.




Page 18 – OPINION AND ORDER
       Case 6:19-cr-00240-MK       Document 49     Filed 08/26/21    Page 19 of 23




Kittel finally replied, “you are not stating [that he was being detained], therefore I

am not required to stay” and proceeded to drive his car to a parking spot out of the

federal parking lot. Ex. 6, 8:33-8:40.

       a. Lawful Directive by an Authorized Individual

       Kittel argues that the Government failed to provide sufficient evidence that he

received a lawful directive from a federal officer or authorized individual. In his

appeal, Kittel acknowledges that Inspector Turner is authorized to issue directives

but argues that, despite Inspector Turner’s testimony that he told Kittel “you cannot

leave,” no reasonable factfinder could find that Inspector Turner personally gave

Kittel a detention order. Kittel contests Inspector Turner’s testimony of events

relying on (1) Zoll’s testimony that he did not hear Inspector Turner tell Kittel that

he could not leave, (2) Zoll’s video of the incident which does not show Inspector

Turner telling Kittel that he could not leave, and (3) EPD bodycam footage showing

that Inspector Turner was at an EPD vehicle writing the parking citation when PSO

Hawkins gave Kittel repeated orders not to leave. Kittel’s argument essentially

amounts to a challenge to Inspector Turner’s credibility. “Credibility determinations,

however, are matters left to the trier of fact” and should not be disturbed on appeal.

United States v. Vasquez, 858 F.2d 1387, 1391 (9th Cir. 1988). In any event, in

context, none of the evidence on which Kittel relies directly contradicts or conflicts

with Inspector Turner’s testimony. Because the testimony was not incredible or

unsubstantial on its fact, it is sufficient to sustain Kittel’s conviction.




Page 19 – OPINION AND ORDER
       Case 6:19-cr-00240-MK     Document 49    Filed 08/26/21   Page 20 of 23




      Kittel also argues that Inspector Turner’s order to stay was not lawful because

Inspector Turner lacked probable cause to issue the parking citation, and thus

unlawfully detained Kittel to write the citation. Relying on United States v.

Sandridge, Kittel argues that a parking violation is a discrete violation, rather than

an ongoing one. 385 F.3d 1032 (6th Cir. 2004). Accordingly, Kittel argues that once

he had been given a warning by PSO Honeyman, there was no longer justification for

Inspector Turner to issue a second violation for the same criminal act. As the

Government points out in its response brief, however, the warning that PSO

Honeyman issued was not a criminal citation, and therefore the citation given by

Inspector Turner was the first and only for the parking violation. Furthermore,

Inspector Turner had independent cause to issue a citation for the parking violation

when he went out to the parking lot and saw Kittel’s car still parked in the visitor’s

spot, contrary to the posted signs. Accordingly, the Government sufficiently proved

that Inspector Turner issued a lawful detention order.

      Finally, Kittel argues that the orders he was issued by PSO Hawkins were not

valid because PSO Hawkins was not an “authorized individual.” Considering the roles

of PSOs on federal property, however, it is clear that they are authorized individuals

under the meaning of § 102-74.385. In United States v. Moriello, the court found that

PSOs were authorized individuals because

             PSOs also have the authority to issue lawful directions. PSOs are
      legally authorized “to detain” people, “conduct administrative searches,”
      and “put people on notice.” J.A. 168. They are required “to be in
      uniform,” and they “look like an actual police officer” with “a badge,
      gun,” and “patches on their shoulders” that show they have a
      relationship with the Department of Homeland Security. J.A. 169.



Page 20 – OPINION AND ORDER
       Case 6:19-cr-00240-MK     Document 49     Filed 08/26/21   Page 21 of 23




      Except for the authority to make an arrest, they have the full authority
      of FPS officers, including the “authority to enforce the Federal
      Management Regulations” at the court facility. J.A. 168–69. To strip
      PSOs of the authority to issue lawful directions would be to render them
      toothless.

980 F.3d 924, 935 (4th Cir. 2020).

      While in Moriello, PSOs gave defendant an order to stop using her phone in

the courtroom, the same basic reasoning applies in the case at hand. Here, PSO

Hawkins testified that her job was to “keep employees and visitors safe and to

enforce… federal rules and regulations,” which reasonably requires the ability to give

orders. The Court finds the Fourth Circuit’s reasoning compelling as to the authority

of a PSO to detain people on the property for the purpose of writing their citations.

Therefore, PSO Hawkins is also an authorized individual and so his clear directives

to Kittel that he could not go, and that doing so would be a crime are valid orders

under 41 CFR § 102-74.385.

b. Unlawful, Willing, Knowing Failure to Comply

      Kittel argues that the Government failed to provide sufficient evidence that he

acted “unlawfully, willingly, and knowingly” when he disregarded the detention order

and drove out of the parking lot to repark his vehicle. To prove that a defendant acted

unlawfully, willingly, and knowingly under § 102-74.385, the government must show

that the defendant had actual notice of the order. United States v. Bischel, 395 F.3d

1053, 1056 (9th Cir. 2005). Actual notice requires the defendant to understand what

specific conduct is prohibited. Id. at 1057. In United States v. Huizar the Ninth

Circuit observed that cases sustaining convictions under § 102-74.385 or analogous




Page 21 – OPINION AND ORDER
       Case 6:19-cr-00240-MK      Document 49     Filed 08/26/21   Page 22 of 23




regulations involved the following elements: (1) “officers gave defendants an

unambiguous command (often multiple times); (2) “officers ensured that the

command was understood” (3) “officers communicated that defendants would be

arrested for failing to comply with an order; and (4) “defendants were given a

reasonable opportunity to comply.” 762 F. App’x 391, 392 (9th Cir. 2019). The Ninth

Circuit noted that “basic principles of due process likely require that any ‘lawful

direction’ contain all, or many, of these qualities.” Id. Under this standard, the single

order, “it’s time for you to leave” in Huizar was found to be insufficient. Id.

      Here, the Huizar factors show that Kittel had adequate notice. First, reviewing

the record, it is clear that Kittel received clear and repetitive orders to not leave.

Unlike in Huizar, here Kittel was given multiple unambiguous warnings by Inspector

Turner and PSO Hawkins stating that Kittel was not allowed to leave, and that he

was being detained for the purpose of writing a citation. Second, Kittel understood

why he was being detained. Inspector Turner informed Kittel that he could not leave

and that he was being issued a parking citation and took his ID. Kittel acknowledged

that he was being detained to write a citation, saying “alright then let’s write the

citation and leave.” Ex. 6, 7:27. Finally, PSO Hawkins told Kittel that if he left, he

would be committing a crime. Despite these warnings, Kittel drove out of the parking

lot. Because the Huizar factors were met here, Judge Kasubhai did not err in finding

that Kittel knowingly and willingly failed to comply with a lawful directive from an

authorized individual.




Page 22 – OPINION AND ORDER
     Case 6:19-cr-00240-MK   Document 49    Filed 08/26/21   Page 23 of 23




                               CONCLUSION

     For the foregoing reasons, defendant’s convictions are AFFIRMED.

     IT IS SO ORDERED.

                26th day of August 2021.
     Dated this _____



                                 /s/Ann Aiken
                         __________________________
                                  Ann Aiken
                         United States District Judge




Page 23 – OPINION AND ORDER
